--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 10,
2012, is made and entered into by and between Solo International, Inc., a Nevada
corporation (the “Company”), with its principal executive offices located at
Suite 200 – 871 Coronado Center Drive, Henderson, NV 89052, and Craigstone Ltd.,
(the “Purchaser”), with its principal executive offices located at 88 Wood St.
10th #1, London, UK, ECZV7RS.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated thereunder, the
Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement; and,
 
WHEREAS, the Purchaser desires to purchase and the Company desires to issue and
sell to the Purchaser, case upon the terms and subject to the conditions set
forth in this Agreement one (1) Unit (as defined below).


NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Company and the
Purchaser hereby agree as follows:
 
1.  
Purchase and Sale of Unit.

 
(a)           Sale and Issuance of Unit.  Subject to the terms and conditions of
this Agreement, the Purchaser agrees to purchase at the Closing (as defined
below), and upon payment of the Purchase Price (as defined below), the Company
agrees to sell and issue to the Purchaser a unit (the “Unit”). The Unit shall
consist of the following:
 
(i)           a ten percent (10%) convertible promissory note in substantially
the form attached to the agreement as Exhibit A (the “Note”), with a term of one
(1) year, which may be convertible into common stock of the Company on the terms
stated therein; and,
 
(ii)           a common stock purchase warrant, in the form of Exhibit B (the
“Warrant”), for the right to purchase that number of shares of Company Common
Stock equal to two hundred fifty thousand (250,000) shares per Unit purchased,
which shall be exercisable immediately and have a three year term with an
Exercise Price as stated therein.
 
(b)           Form of Payment.  On the Closing Date: (i) the Purchaser shall pay
the Purchase Price (as hereinafter defined) for the Unit at the Closing (as
defined below) by wire transfer of immediately available funds to the Company,
in accordance with the Company’s written wiring instructions, and (ii) the
Company shall deliver the Note and Warrant duly executed on behalf of the
Company, to such Purchaser, against delivery of such Purchase Price.
 
(c)           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 5 and Section 6 below, the date and
time of the issuance and sale of the Note and the Warrant pursuant to this
Agreement (the “Closing Date”) shall be 10:00 a.m., Pacific time, on the date
first written above, or such other mutually agreed upon time.  The closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Closing Date at such location as may be agreed to by the parties and may be
undertaken remotely by facsimile or other electronic transmission.


 (d)           Purchase Price; Minimum and Maximum.   The Purchase Price per
Unit is one hundred fifteen thousand dollars $115,000.00 (the “Purchase Price”)
and the Company is offering one (1) Unit for gross proceeds of one hundred
fifteen thousand dollars $115,000.00.
 
          2.  Representations and Warranties of the Purchaser.  The Purchaser
hereby acknowledges, represents, and warrants to the Company that:
  

 
1

--------------------------------------------------------------------------------

 

               (a)           Investment Purpose.  As of the date hereof, the
Purchaser is purchasing the Note and the Warrant and the shares of Common Stock
issuable upon exercise thereof (the “Warrant Shares” and, collectively the Note,
and Warrant the “Securities”) for its own account and not with a view towards
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, the Purchaser does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Purchaser
has no agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Securities, and the Purchaser has no plans to
enter into any such agreement or arrangement;
 
(b)           Accredited Investor Status.  The Purchaser is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (an “Accredited Investor”), and Purchaser has completed
the “Investor Questionnaire” as attached hereto as Annex B.
 
(c)           Reliance on Exemptions.  Neither the  Unit nor the Securities
offered are registered under the Securities Act, or any state securities
laws.  The Purchaser understands that the Securities are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.
 
(d)           Information.  The Purchaser and its advisors, if any, acknowledges
that they have been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Purchaser or its
advisors, have carefully reviewed them and understands the information contained
therein. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and the Purchaser and its Advisors
have had access, through the Memorandum and/or the EDGAR system, to true and
complete copies of the Company’s most recent Annual Report on Form 10-K and all
other reports filed by the Company pursuant to the Securities Exchange Act of
1934, as amended, (the “Exchange Act”) since the filing of the 10-K and prior to
the date hereof and have reviewed such filings. Purchaser’s decision to enter
into this Agreement has been made based solely on the independent evaluation of
the Purchaser and its advisors, if any. Notwithstanding the foregoing
representations, neither such inquiries nor any other due diligence
investigation conducted by Purchaser or any of its advisors or representatives
shall modify, amend or affect Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3 below.                
 
(e)         Documents. All documents, records, and books pertaining to the
investment in the Securities have been made available, subject to certain
confidentiality restrictions, for inspection by the Purchaser and its advisors,
if any.
 
(f)           No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has approved the Securities or passed upon or made any recommendation or
endorsement of the Offering or confirmed the accuracy or determined the adequacy
of the this Agreement. Any representation to the contrary is a criminal
offense.  The Unit and the Securities are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act, and the applicable state securities laws,
pursuant to registration or exemption therefrom.
 
 
(g)
Transfer or Resale.  The Purchaser understands that:

 
(i)           the sale or resale of the Securities has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the Securities may not be transferred unless:
 
(A)           the Securities are sold pursuant to an effective registration
statement under the Securities Act,
 

 
2

--------------------------------------------------------------------------------

 

(B)           the Purchaser shall have delivered to the Company, at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration,
 
(C)           the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act (or a successor rule)
(“Rule 144”)) of the Purchaser who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 2(g) and who is an Accredited
Investor,
 
(D)           the Securities are sold pursuant to Rule 144, or
 
(E)           the Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”),
 
(ii)           and, in each case, the Purchaser shall have delivered to the
Company, at the cost of the Company, a customary opinion of counsel, in form,
substance and scope reasonably acceptable to the Company;
 
(iii)            neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
 (h)           Legends.  The Purchaser understands that the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended.  The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws: (i)
such Security is registered for sale under an effective registration statement
filed under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold or (ii) such holder provides
the Company with a reasonable and customary opinion of counsel to the effect
that a public sale or transfer of such Security may be made without registration
under the Securities Act.  The Purchaser agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.
 
(i)           Authorization; Enforcement.  Each  document to which the Purchaser
is a party: (i) has been duly and validly authorized, (ii) has been duly
executed and delivered on behalf of the Purchaser, and (iii) will constitute,
upon execution and delivery by the Purchaser thereof and the Company, the valid
and binding agreements of the Purchaser enforceable in accordance with their
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(j)           Residency.  The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.
                           

 
3

--------------------------------------------------------------------------------

 

                                (k)          Purchaser’s Reliance. In evaluating
the suitability of an investment in the Company, the Purchaser has not relied
upon any representation or other information (oral or written) other than as
stated in the this Agreement or as contained in documents so furnished to the
Purchaser or its advisors, if any, by the Company or the by persons acting on
behalf of the Company.  The Purchaser is not relying on the Company, or any of
its respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Unit, and the Purchaser has
relied on the advice of, or has consulted with, only its own advisors, if any.
 
(l)         No Solicitation. The Purchaser is unaware of, is in no way relying
on, and did not become aware of the offering of the Unit directly or indirectly
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any press release, filing with the
SEC, article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
internet, in connection with the offering and sale of the Unit and is not
subscribing for Unit and did not become aware of the offering of the Unit
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally.


(m)         Brokerage Fees. The Purchaser has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or the
like relating to this Agreement or the transactions contemplated hereby (other
than commissions and other compensation to be paid by as otherwise described in
this Agreement).


(n)          Independent Evaluation. The Purchaser's decision to enter into this
Agreement has been made based solely on the independent evaluation of the
Purchaser and its own advisors, if any, and the Purchaser, either alone or
together with its advisors, if any, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Offering to evaluate the merits and risks of an
investment in the Unit and the Company and to make an informed investment
decision with respect thereto.
 
(o)         Purchaser Affiliations. The Purchaser is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or affiliated with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act or engaged in a
business that would require it to be so registered, nor is it an affiliate of a
such a broker-dealer or any person engaged in a business that would require it
to be registered as a broker-dealer. In the event such Purchaser is a member of
FINRA, or associated or affiliated with a member of FINRA, such Purchaser
agrees, if requested by FINRA, to sign a lock-up, the form of which shall be
satisfactory to FINRA with respect to the Securities.  Furthermore, the
Purchaser is not an underwriter of the Securities, nor is it an affiliate of an
underwriter of the Securities.
 
(p)        Risk. The purchase of the Unit represents a high risk capital
investment and the Purchaser is able to afford an investment in a speculative
venture having the risks and objectives of the Company.  The Purchaser must bear
the substantial economic risks of the investment in the Unit indefinitely
because none of the Unit or the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.  Legends shall be placed on the Unit and the Securities to the effect
that they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company's
books.  Stop transfer instructions will be placed with the transfer agent of the
Securities, if any, or with the Company.  There can be no assurance that there
will be any market for resale of the Unit or the Securities. 


                                (q)        Suitable Investment. The Purchaser
has adequate means of providing for such Purchaser's current financial needs and
foreseeable contingencies and has no need for liquidity of its investment in the
Securities for an indefinite period of time. The Purchaser has significant prior
investment experience, including investments in high risk securities. The
Purchaser is knowledgeable about investments in small and thinly capitalized,
development stage companies. The Purchaser has a sufficient net worth to sustain
a loss of its entire investment in the Company in the event such a loss should
occur.  The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Unit will not cause such commitment to
become excessive.  The investment is a suitable one for the Purchaser.

 
4

--------------------------------------------------------------------------------

 

                                 (r)        Purchaser Attributes. The Purchaser
(i) if a natural person, represents that the Purchaser has reached the age of 21
and has full power and authority to execute and deliver this Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof; (ii) if a corporation, partnership, or limited liability company or
partnership, or association, joint stock company, trust, unincorporated
organization or other entity, represents that such entity was not formed for the
specific purpose of acquiring the Unit, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of any law applicable to it or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Unit and the Securities, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Purchaser
is executing this Agreement, and such individual, partnership, ward, trust,
estate, corporation, or limited liability company or partnership, or other
entity has full right and power to perform pursuant to this Agreement and make
an investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity.  The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Purchaser is a party
or by which it is bound.


                                 (s)         Additional Information. The
Purchaser and the advisors, if any, have had the opportunity to obtain any
additional information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in all documents received or
reviewed in connection with the purchase of the Unit and have had the
opportunity to have representatives of the Company provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business and
prospects of the Company deemed relevant by the Purchaser or the advisors, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided by the Company to the full satisfaction of the
Purchaser and the advisors, if any. The Purchaser is satisfied that it has
received adequate information with respect to all matters which it or the
advisors, if any, consider material to its decision to make this investment.


(t)         Purchaser’s Information. Within five (5) business days after receipt
of a request from the Company, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company is subject. Any information which the
Purchaser has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the Offering.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company's issuance of the securities underlying the Unit.


(u)        Forward Looking Statements. The Purchaser acknowledges that any
estimates or forward-looking statements or projections included in this
Agreement and related documents were prepared by the Company in good faith but
that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed and will not be updated by the Company and
should not be relied upon.


(v)        Inconsistent Representations. No oral or written representations have
been made, or oral or written information furnished, to the Purchaser or its
advisors, if any, in connection with the Offering which are in any way
inconsistent with the information contained in this Agreement or in related
documents.


                                (w)         Relationship with Company. The
Purchaser’s substantive relationship with the Company or subagent through which
the Purchaser is subscribing for Unit predates the Company’s or such subagent's
contact with the Purchaser regarding an investment in the Unit.

 
5

--------------------------------------------------------------------------------

 

                                (x)       Federal Regulations. The Purchaser
should check the Office of Foreign Assets Control (“OFAC”) website at
<http://www.treas.gov/ofac> before making the following representations. The
Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>.  In addition, the programs administered by OFAC
(the “OFAC Programs”) prohibit dealing with individuals[1] or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists. To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. 


Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph.  The Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations.  The Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s service providers.  These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


                               (y)          Senior Foreign Political Figure. To
the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2) any
person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure[2], or any
immediate family[3] member or close associate[4] of a senior foreign political
figure, as such terms are defined in the footnotes below; and


                                (z)          Foreign Bank. If the Purchaser is
affiliated with a non-U.S. banking institution (a “Foreign Bank”), or if the
Purchaser receives deposits from, makes payments on behalf of, or handles other
financial transactions related to a Foreign Bank, the Purchaser represents and
warrants to the Company that: (1) the Foreign Bank has a fixed address, other
than solely an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities; (2) the Foreign Bank maintains
operating records related to its banking activities; (3) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (4) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated affiliate.



--------------------------------------------------------------------------------

 
 
[2] A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
[3] “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
[4] A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
6

--------------------------------------------------------------------------------

 



3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as of the date hereof (unless the
context specifically indicates otherwise) that:
 
(a)           Organization and Qualification.  The Company is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.


(b)           Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement and the authorization, sale, issuance and delivery of
the Unit, and the performance of all obligations of the Company hereunder and
thereunder has been taken or will be taken prior to the Closing.  This Agreement
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(c)           SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”).  The SEC Documents are in the form available to the public via
the SEC’s EDGAR system.


(d)           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Securities
being offered hereby.


(e)           Finder’s Fee.  The Company  may pay, where applicable, a
reasonable finder's fee (the “Fee”), not to exceed 10% of the Purchase Price.


4.           Covenants.  In addition to the other agreements and covenants set
forth herein, the applicable parties hereto hereby covenant as follows:
 
(a)           Stop Orders.  The Company will advise the Purchaser promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority of any stop order or of any order preventing or
suspending any offering of the Securities, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.


(b)           Form D; Blue Sky Laws.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Purchaser at
the applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Purchaser on or prior to the Closing Date.


(c)           Authorization and Reservation of Shares.  The Company shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of Common Stock to provide for the exercise of the outstanding
Note and Warrant and issuance of the Warrant Shares in connection therewith
(based on the Exercise Price of the Warrant in effect from time to time) and as
otherwise required by the Note (collectively, the “Reserved Amount”).  The
Company shall not reduce the number of shares of Common Stock reserved for

 
7

--------------------------------------------------------------------------------

 

issuance upon exercise of the Warrant.  If at any time the number of shares of
Common Stock authorized and reserved for issuance (“Authorized and Reserved
Shares”) is below the Reserved Amount, the Company will promptly take all
corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations under this
Section 4(c), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the shares of the Company’s officer’s and directors in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Reserved Amount.  The Company shall
use its best efforts to obtain such stockholder approval within thirty (30) days
following the date on which the number of Reserved Amount exceeds the Authorized
and Reserved Shares.
 
(d)           Corporate Existence.  So long as the Purchaser beneficially owns
the Note or Warrant, the Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets, except in the
event of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction:
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly-traded
corporation whose Common Stock is listed for trading on the OTCBB, Nasdaq
National Market, Nasdaq Capital Market, American Stock Exchange or New York
Stock Exchange.


5.           Conditions to the Company’s Obligation to Sell.  The obligation of
the Company hereunder to issue and sell the Note and Warrant to a Purchaser at
the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:
 
 
(a)           The Purchaser shall have executed this Agreement, and delivered
the same to the Company.
 
(b)           The Purchaser shall have delivered the Purchase Price in
accordance with Section 1(b) above.
 
(c)           The representations and warranties of the applicable Purchaser
shall be true and correct in all material respects, and the applicable Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Purchaser at or prior to the
Closing Date.
 
(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


6.           Conditions to the Purchaser’s Obligation to Purchase.  The
obligation of the Purchaser hereunder to purchase the Note and Warrant at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion:
 
(a)           to the Purchaser a duly executed Note (in such denominations as
the Purchaser shall request) and Warrant in accordance with Section 1(a) above.
 
(b)           The representations and warranties of the Company shall be true
and correct in all material respects, and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
7.           [Intentionally Deleted].


8.           Governing Law; Jurisdiction.  This agreement shall be enforced,
governed by and construed in accordance with the laws of the state of Nevada
applicable to agreements made and to be performed entirely within such state,
without regard to the principles of conflicts of law.
 
9.           Miscellaneous.
 
(a)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts.  Each of such counterparts shall be deemed
an original, and all of which shall, when taken together, constitute one and the
same agreement, and shall become effective when counterparts have been signed by
each party and delivered to the other party.  This Agreement, once executed by a
party (including in the manner described above), may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
(d)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the instruments, documents and schedules referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and the Purchaser.
 
(e)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile transmission and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile transmission, with
printed confirmation of receipt, in each case addressed to a party.  The
addresses for such communications shall be:


If to the Company:
Solo International, Inc.
Suite 200 – 871 Coronado Center Drive,
Henderson, NV 89052
Attention: Michel Plante, President and CEO
Telephone: (702) 330-3285

If to a Purchaser:                                  Craigstone Ltd.
 
88 Wood St.

 
10th #1

 
London, UK ECZV7RS


 
9

--------------------------------------------------------------------------------

 

Each party shall provide notice to the other party of any change in address,
telephone or facsimile number.


(f)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company nor any Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the
other.  Notwithstanding the foregoing, but subject to the provisions of Section
2(g) hereof, any Purchaser may, without the consent of the Company, assign its
rights hereunder to any person that purchases Securities in a private
transaction from a Purchaser or to any of its “affiliates,” as that term is
defined under the Exchange Act.


(g)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


 
(h)
Survival; Indemnification; Limitation on Liability.



(i)           The representations and warranties of the Purchaser and the
Company set forth in Sections 2 and 3 hereof shall survive for 18 months
following the Closing Date notwithstanding any due diligence investigation
conducted by or on behalf of the Purchaser or the Company, as applicable. The
agreements and covenants of the Company set forth in Section 4 shall survive for
so long as any Purchaser beneficially owns any Securities.


(ii)           The Company agrees to indemnify and hold harmless the Purchaser
and all of their respective officers, directors, employees, agents and
representative from and against any and all claims, costs, expenses,
liabilities, obligations, losses or damages (including reasonable legal fees) of
any nature (“Losses”), incurred by or imposed upon any such party arising as a
result of or related to any actual or alleged breach by the Company of any of
its representations, warranties and covenants set forth in Sections 3 and 4
hereof or any of its covenants, agreements and obligations under this Agreement
or any other Transaction Document.


(iii)           The Purchaser agrees, severally but not jointly, to indemnify
and hold harmless the Company and its officers, directors, employees and agents
for Losses arising as a result of or related to any actual or alleged breach any
breach by such Purchaser of any of its representations or warranties set forth
in Section 2 hereof or any of its covenants, agreements and obligations under
this Agreement or any other Transaction Document.


(iv)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.










SOLO INTERNATIONAL, INC.
 
 
By: /s/ Michel Plante   
       Name: Michel Plante
       Title: CEO


PURCHASER:


The Purchaser executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.



 
11

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Purchaser Counterpart Signature Page


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: _____________________________________________________________
Signature of Authorized Signatory of Purchaser:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:
______________________________________________________
Fax Number of Purchaser:
________________________________________________________
Address for Notice of Purchaser:


______________________________________________________________________________


______________________________________________________________________________




Address for Delivery of Securities for Purchaser (if not same as above):


______________________________________________________________________________


______________________________________________________________________________


Subscription Amount: $______________________________________




Number of Units Purchased: __________________________________




Principal Amount of Note:  $__________________________________




Warrant Shares: ____________________________________________


 
 
12

--------------------------------------------------------------------------------

 

Annex B


 PURCHASER QUALIFICATION QUESTIONNAIRE
(Confidential)
Solo International, Inc.
a Nevada Corporation


This Questionnaire is being given to each individual who has expressed an
interest in purchasing Shares and becoming a security-holder in the
Company.  The proposed sale of the Unit is a “Private Placement” proposed to be
effective without registration under the Securities Act of 1933 (the “Act”) on
the basis of the exemption set forth in section 4(2) of the Act and the
standards imposed by Regulation D promulgated by the Securities and Exchange
Commission under the Act.


The purpose of this Questionnaire is to assure the Company, that the proposed
Purchaser meets the standards imposed for application of that exemption
including, but not limited to, whether the proposed Purchaser qualifies as an
“accredited investor” as defined in rule 501 under the Act.  Your answers will
at all times be kept strictly confidential. However, by signing this
Questionnaire you agree that the Company may present this Questionnaire to such
parties as they deem appropriate if called upon under the law to establish the
availability under the Act of an exemption from registration of the private
placement or if the contents thereof are relevant to any issue in any action,
suit or proceeding to which the Company is a party or by which it may be
bound.  The undersigned realizes that this Questionnaire does not constitute an
offer by the Company or any sales agent to sell Shares but is a request for
information.


Please print your response to each question, and where the answer to any
question is “none” or “not applicable”, please so state.


Please complete and return this Questionnaire to:


Solo International, Inc.
Suite 200 – 871 Coronado Center Drive,
Henderson, NV 89052
Attention: Michel Plante, President and CEO
Telephone: (702) 330-3285

If you are in doubt as to the meaning or implication of any of the terminology
used in the Questionnaire, or as to the significance of any particular question,
please call the telephone number above.





 
13

--------------------------------------------------------------------------------

 

PURCHASER QUALIFICATION QUESTIONNAIRE
(Confidential)
Solo International, Inc.
a Nevada Corporation


Name:
 
Marital Status:
 
Social Security No.
 
Profession:
 



Check preferred mailing address

 
Residence:
         
Phone:
         
Business:
         
Phone:
 



CAPACITY:
1.           Are you acting as an individual purchasing the Units for your own
personal account?


¨Yes           ¨No     (If Yes Then Skip to #8)


2.           If you are not acting as an individual purchasing for your own
personal account, please specify the capacity in which you are acting (e.g.
agent, trustee, partner, corporate officer, joint tenant or tenant in common).



 

3.           If you represent an entity, when was the entity formed?  (Please
provide the filing date of the articles of incorporation, trust formation date
or the agreement or certificate of partnership, where applicable).




4.           In what state, territory, possession or foreign country was the
entity formed?

 



5.           If you represent an entity such as a corporation, partnership,
trust, association, Joint Stock Company or other incorporated association, was
such entity organized for the purpose of acquiring the Units?


¨Yes           ¨No   (If No Then Skip to #8)


6.           If the answer to question (5) is yes, please list in the space
provided below the names, addresses and telephone numbers of each beneficial
owner of the entity and supply the information requested in the remaining
questions below with respect to each beneficial owner of the entity. You may
have each such beneficial owner complete and sign a photocopy of this form.


Name
Address
City State Zip
Telephone
                       



7.           If you are not purchasing as an individual, then are you any one of
the following?


a.           Any of the following institutions: bank (whether acting in its
individual or fiduciary capacity); insurance company; registered investment
company or business development company; licensed Small Business Investment
Company; an employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, if

 
14

--------------------------------------------------------------------------------

 

the investment decision is made by a “plan fiduciary” which is either a bank,
insurance company or investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000;


¨Yes           ¨No


b.           Any private business development company as defined in the
Investment Advisors Act of 1940;


¨Yes           ¨No


c.           Any tax-exempt organization described in section 501(c)(3) of the
Internal Revenue Code with total assets in excess of $5,000,000.


¨Yes           ¨No


8.           Individual gross income for most two most recent tax years:


Year: _________                                Income: $_______________


Year: ________                                   Income: $_______________


Joint income, with spouse, for two most recent tax years:


Year: _________                                Income: $_______________


Year: ________                                  Income: $_______________


9.           Estimated gross income, individual or combined with spouse, for
current tax year:


$_____________________
 
 
 
15

--------------------------------------------------------------------------------

 


10.           Will your individual net worth, independently or jointly with your
spouse, exceed $1,000,000 at the time of purchase?


¨Yes           ¨No


11.           Are you a director or executive officer of Solo International,
Inc.?


¨Yes           ¨No
12.           Indicate the company employing you and, if less than five years
please list previous business activity or other employment during the last five
years.


Employer
Date Employed
Your Title
           



13.           Please circle the highest level of education you have achieved.


Elementary
High School
College/Graduate Level
Degrees
1 2 3 4 5 6 7 8
1  2  3  4
1 2 3 4 /1 2 3
 



14.           Has your business activity and/or employment experiences or other
positions previously or currently held by you provided you with sufficient
knowledge and experience in financial and business matters so that you are
capable of evaluating the merits and risks of this proposed investment?

¨Yes           ¨No


15.           Have you previously purchased securities, which were sold in
reliance on the private offering exemption from registration under the
Securities Act of 1933, or invested in limited partnerships or tax shelters?


¨Yes           ¨No


 
16

--------------------------------------------------------------------------------

 
 
16.           Please indicate the nature and extent of your present holdings in
limited partnerships or other private investment vehicles:


Number of investments:
   
Total Dollar Value:
Over  $20,000
   
Over  $50,000
   
Over $100,000
   
Over $200,000
   
No investments
 



17.           Indicate tax shelter investments, if any, to date:



   



18.           In making the investments listed in answers 16 and 17, have you
relied on the advice of a Purchaser Representative (e.g. lawyer, accountant,
investment advisor)?


¨Yes           ¨No


If yes, please indicate the name, address and telephone number of your Purchaser
Representative and the respective investments for which they give advice.


Name:
 
Address:
 
Telephone Number:
 
Investment:
 



19.           Does the above-named investment advisor have such knowledge and
experience in financial and business matters that he, she or they are capable of
evaluating the merits and risks of an investment in the Company?


¨Yes           ¨No


20.           Please indicate how long you have dealt with each advisor
professionally and the attributes, which qualify them to knowledgeably evaluate
the merits and risks of this investment.  (education, accounting certificates,
SEC registration, etc.).



 



21.           If in connection with the proposed investment, you will receive
advice from bankers, lawyers, accountants, investment advisors, or other persons
please give the following information with respect to such person or persons:


¨Yes           ¨No


Name
Profession
Address
Telephone
Contact ?
       
¨Yes ¨No
       
¨Yes ¨No
       
¨Yes ¨No

 
 
17

--------------------------------------------------------------------------------

 
22.           Can you bear the economic risks in and afford a complete loss of
any investment you may make by virtue of an investment in the Company and can
you afford to hold any investment therein for an indefinite period?


¨Yes           ¨No


23.           Do you understand the nature of this particular investment in the
Company and the risks associated with such an investment?


¨Yes           ¨No


24.  Are you purchasing these securities for investment and not with the intent
to resell them?


¨Yes           ¨No


25.           In making your investment decision you have relied on your own
examination of the company and the terms of the Offering, including the merits
and risks involved and acknowledge that the Unit has not been recommended by any
federal or state securities commission or regulatory authority or any securities
commission of any other country.


¨Yes           ¨No




PURCHASER ACKNOWLEDGMENT


I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions and I represent and warrant to the
Company as follows:


 
1)
The answers contained in the Questionnaire are complete and correct and may be
relied upon by the Company in determining whether this offering in connection
with which I have executed this Questionnaire is exempt from registration under
the Securities Act of 1933, pursuant to Rule 506 or otherwise;



 
2)
I will notify the Company immediately of any material change in any statement
made herein occurring prior to the closing of any purchase by me of an interest
in the investment;



 
3)
I personally have knowledge and experience in financial and business matters,
either alone or together with my professional advisors, to be capable of
evaluating the merits and risks of my investment in the Company.



IN WITNESS WHEREOF, I have executed this Questionnaire this _______ day of
20___.




______________________________
(signature)


______________________________
(print name)


 
18

--------------------------------------------------------------------------------

 

Exhibit A


Form of Note



 
19

--------------------------------------------------------------------------------

 



 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THIS
SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
Dated:  _____________________, 2012
 
 
 U.S. $115,000
 
CONVERTIBLE NOTE
 
FOR VALUE RECEIVED, SOLO INTERNATIONAL, INC. (the “Company”) promises to pay to
CRAIGSTONE LTD. or its registered assigns (the “Holder”), the principal sum of
One Hundred  Fifteen Thousand Dollars ($115,000) in lawful currency of the
United States (the “Principal Amount”) on the twelve month anniversary of the
execution date hereof, or such earlier date as the Note may be permitted to be
repaid as provided hereunder (the “Maturity Date”), with 10% annual interest, to
the Holder on the earlier of (i) the Conversion Date (as hereafter defined) and
(ii) the Maturity Date (except that, if any such date is not a Business Day,
then such payment shall be due on the next succeeding Business Day) in
cash.  The Company may prepay any portion of the Principal Amount without the
prior written consent of the Holder.
 
This Note is subject to the following additional provisions:
 
1. Other Agreements.
 
1.1 This Note has been issued pursuant to a subscription agreement between the
Company and the Holder dated January 10, 2012 (the “Securities Purchase
Agreement”) pursuant to which the Holder purchased this Note, and this Note is
subject in all respects to the terms of the Securities Purchase Agreement and
incorporates the terms of the Securities Purchase Agreement to the extent that
they do not conflict with the terms of this Note.  This Note may be transferred
or assigned.
 
2.  
Events of Default.

 
2.2                      “Event of Default”, wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 
20

--------------------------------------------------------------------------------

 

 
        (a)           any default in the payment of the Principal Amount of this
Note, free of any claim of subordination, as and when the same shall become due
and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise);
 
 
(b)
the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or the Securities Purchase Agreement which failure is not
cured, if possible to cure, within 30 calendar days after notice of such default
is sent by the Holder to the Company; or

 
 
(c)
the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.



2.2           If any Event of Default occurs, the full Principal Amount,
together with interest and other amounts owing in respect thereof to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash.  Upon payment of the full Principal Amount, together with interest and
other amounts owing in respect thereof, in accordance herewith, this Note shall
promptly be surrendered to or as directed by the Company.  The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
 
3.  
Conversion.

 
3.1                      At any time after the Financing Date until this Note is
no longer outstanding, this Note may be converted into Conversion Shares at any
time and from time-to-time, in whole or in part, at the option of the
Holder.  The Holder shall effect conversions by delivering to the Company the
form of Notice of Conversion attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the amount of principal to be converted and the
date on which such conversion is to be effected (a “Conversion Date”); provided
that the date upon which any such conversion may be effected may not be less
than 5 calendar days following the date of delivery of the Notice of
Conversion.  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that is 5 calendar days after such Notice of
Conversion is delivered to the Company.  To effect conversions hereunder, the
Holder shall not be required to physically surrender the Note to the Company
unless the entire principal amount of this Note has been so
converted.  Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions.  The Company shall
deliver any objection to any Notice of Conversion within 10 business days of
receipt of such notice.

 
21

--------------------------------------------------------------------------------

 

 
The Holder, by acceptance of this Note, acknowledges and agrees that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.
 
3.2                      The number of Conversion Shares issuable upon a
conversion of any outstanding principal under the Note shall be determined by
the quotient obtained by dividing (x) by (y) where (x) is equal to the amount of
outstanding principal to be converted and (y) is the Conversion Price (as
hereinafter defined).
 
3.3                      Not later than five Trading Days after any Conversion
Date, the Company will deliver to the Holder a certificate or certificates
representing the Conversion Shares (bearing such legends as may be required by
applicable law and those required by the Securities Purchase Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of Note.
 
3.4                      The conversion price (the “Conversion Price”) in effect
on any Conversion Date shall be shall mean 75% of the average Closing Bid Prices
for the thirty Trading Days immediately preceding the Conversion Date.  The term
"Closing Bid Price" shall mean, on any particular date (i) the closing bid price
per share of the Common Stock on such date on the OTC Bulletin Board, or another
registered national stock exchange on which the Common Stock is then listed, or
if there is no such price on such date, then the closing bid price on such
exchange or quotation system on the date nearest preceding such date, or (ii) if
the Common Stock is not listed then on the OTC Bulletin Board or any registered
national stock exchange, the closing bid price for a share of Common Stock in
the over-the-counter market, as reported by the OTC Bulletin Board or in the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (iii) if the Common Stock is not then reported by the OTC Bulletin
Board or the National Quotation Bureau Incorporated (or similar organization or
agency succeeding to its functions of reporting prices), then the average of the
"Pink Sheet" quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iv) if the Common Stock is not then publicly traded the
fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to the Company.
 
3.5                      At any time after the Financing Date until this Note is
no longer outstanding, this Note may be converted into Conversion Shares at any
time and from time-to-time, in whole or in part, at the option of the
Company.  The Company shall effect conversions by delivering to the Holder
written notice of conversion specifying therein the amount of principal to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”);
 
3.6                      Unless the Holder otherwise directs the Company, the
Company shall not effect any conversion of this Note, and the Holder shall not
have the right to convert any portion of this Note pursuant to Section 3.1
hereto, to the extent that after giving effect to such conversion, the Holder
would beneficially own,  for purposes of the Securities Act of 1934, as amended
(the "Exchange Act") , in excess of 9.99% (the "Maximum Percentage") of the
number of Common Shares outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of Common Shares
beneficially owned by the Holder shall include the number of Common Shares
issuable upon conversion of this Note with respect to which the determination of
such sentence is being made, but shall exclude the number of Common Shares which
would be issuable upon (A) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder.  Except as set forth in the preceding
sentence, for purposes of this Section 3, beneficial ownership pursuant to the
Exchange Act shall be calculated in accordance with Section 13(d) of the
Exchange Act, except as set forth in the preceding sentence.  For purposes of
this Section 3 in determining the number of outstanding Common Shares, the
Holder may rely on the number of outstanding Common Shares as reflected in (x)
the Company's most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be,
(y) a more recent public announcement by the Company or (z) any other notice by
the Company or the Transfer Agent setting forth the number of Common Shares
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of Common Shares then outstanding.  In any
case, the number of outstanding Common Shares shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or

 
22

--------------------------------------------------------------------------------

 

 
its affiliates since the date as of which such number of outstanding Common
Shares was reported.  By written notice to the Company, the Holder may increase
or decrease the Maximum Percentage to any other percentage specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.
 
3.7                      The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of Common Stock
such number of shares as is necessary in order to ensure that a sufficient
number are available for the purpose of issuance of Conversion Shares upon
conversion of this Note, free from pre-emptive rights or any other actual
contingent purchase rights of Persons other than the Holder.  The Company
covenants that all Conversion Shares shall, upon issue, be duly and validly
authorized, issued and fully paid and non-assessable.
 
3.8                      Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of any Conversion
Shares, and the number of Conversion Shares shall be rounded up or down to the
nearest whole number.
 
3.9                      If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions in shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (B) subdivides
outstanding shares of Common Stock into a larger number of shares, (C) combines
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
4.  
Repayment

 
4.1                      Repayment of this Note, including all interest, shall
be due on the Maturity Date, unless earlier converted into common shares.
 
5.  
Interest



5.1                      Interest on the Principal Amount shall be calculated at
10%, per annum, and be payable of January 2nd of each year that the Note remains
outstanding.
 
 
6.  
Notices

 
6.1                      Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, sent by a nationally recognized overnight courier service, addressed
to the Company, at the address set forth above, Attn: Michel Plante or such
other address or facsimile number as the Company may specify for such purposes
by notice to the Holder delivered in accordance with this Section.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
address of the Holder to which this Note was delivered.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:30 p.m. (Pacific Standard Time), (ii) the date after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile telephone number specified in this Section later than 5:30 p.m.
(Pacific

 
23

--------------------------------------------------------------------------------

 

 
Standard Time) on any date and earlier than 11:59 p.m. (Pacific Standard Time)
on such date, (iii) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
7.  
Definitions.

 
7.1                      For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (i) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Securities Purchase
Agreement, and (ii) the following terms shall have the following meanings:
 
 
(a)
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Nevada are authorized or required by law or other
government action to close.

 
 
(b)
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 
 
(c)
“Conversion Date” has the meaning set forth in Section 3.5 hereof.

 
 
(d)
“Conversion Price” has the meaning set forth in Section 3.4 hereof.

 
 
(e)
“Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.

 
 
(f)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
 
(g)
“Financing Date” means the date on which the Principal Amount is delivered to
the Company by the Investor.

 
 
(h)
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
 
(i)
“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

 
8.  
Replacement of Note if lost or destroyed.



8.1                      If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
 
 
9.  
Governing law.



9.1                      All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada,
without regard to the principles of conflicts of law thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
10.  
Waivers


10.1                      Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.
 
11.  
Usury



11.1 If any provision of this Note is invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.  If it shall be found that
any interest or other amount deemed interest due hereunder violates applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.  The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.
 
 
12.  
Next business day



 
12.1                      Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
 
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.
 


 
SOLO INTERNATIONAL, INC.
By:                                                      
Michel Plante-President
 


 
25

--------------------------------------------------------------------------------

 

ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the Convertible Note of
Solo International, Inc., a Nevada corporation (the “Company”), due on
____________________, 201___, into shares of the Company’s common stock (each a
“Share”) as of the date written below.  The undersigned will pay all transfer
taxes, intangible or other taxes payable with respect hereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the holder for any
conversion.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.
 
Conversion
calculations:                                                                                                                                
 
Date to Effect
Conversion:                                                                                                                                
 
Principal Amount of Note to be Converted:
 
Accrued Interest to be Converted:
 
Number of  Shares to be
issued:                                                                                                                                
 


 
Signature:                                                                                                                     
 


 
Name:                                                                                                                                
 


 
Address:                                                                                                                     
 
 

 
26

--------------------------------------------------------------------------------

 

Exhibit B


Form of Warrant

 
27

--------------------------------------------------------------------------------

 

Warrant No. 2012-__
 
SOLO INTERNATIONAL, INC.
(a Nevada corporation)
 
Warrant for the Purchase of 250,000
 
Shares of Common Stock, Par Value $0.001
This Warrant Will Be Void
After 5:00 P.M. Pacific Time
 
On ________________, 2015
 
These securities have not been registered with the U.S. Securities and Exchange
Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), and
are being
offered in reliance on exemptions from registration provided in Section 4(2) of
the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.
 
 
THIS WARRANT (this “Warrant”) certifies that, for value received, Craigstone
Ltd. or its registered assigns (the “Holder” or “Holders”), is entitled, at any
time on or before 5:00 p.m. Pacific Standard Time on _______________, 2015, to
subscribe for, purchase, and receive 250,000 shares (the “Shares”) of fully paid
and non-assessable common stock, par value $0.001 (the “Common Stock”) of Solo
International, Inc., a Nevada corporation (the “Company”). This Warrant is
exercisable to purchase the Shares at the lower of: (i) a price of $0.20 per
share or (ii) 75% of the average Closing Bid Price for the thirty Trading Days
immediately preceding the Exercise Date (the “Exercise Price”). The number of
Shares to be received on exercise of this Warrant and the Exercise Price may be
adjusted on the occurrence of certain events as described herein. If the rights
represented hereby are not exercised by 5:00 p.m. Pacific Standard Time on
______________, 2015, this Warrant shall automatically become void and of no
further force or effect, and all rights represented hereby shall cease and
expire.
 
Subject to the terms set forth herein, this Warrant may be assigned by the
Holder in whole or in part by execution of the form of assignment attached
hereto or may be exercised by the Holder in whole or in part by execution of the
form of exercise attached hereto and payment of the Exercise Price in the manner
described above, all subject to the terms hereof.
 
1. Exercise of Warrants. The Holder shall have the rights of a stockholder only
with respect to Shares fully paid for by the Holder under this Warrant. On the
exercise of all or any portion of this Warrant in the manner provided above, the
Holder exercising the same shall be deemed to have become a Holder of record of
the Shares as to which this Warrant is exercised for all purposes, and
certificates for the securities so purchased shall be delivered to the Holder
within a reasonable time, but in no event longer than 10 days after this Warrant
shall have been exercised as set forth above. If this Warrant shall be exercised
in respect to only a part of the Shares covered hereby, the Holder shall be
entitled to receive a similar Warrant of like tenor and date covering the number
of Shares with respect to which this Warrant shall not have been exercised.
 
2. Assignment of Warrants. In the event this Warrant is assigned in the manner
provided herein, the Company, upon request and upon surrender of this Warrant by
the Holder at the principal office of the Company accompanied by payment of all
transfer taxes, if any, payable in connection therewith, shall transfer this
Warrant on the books of the Company. If the assignment is in whole, the Company
shall execute and deliver a new Warrant or Warrants of like tenor to this
Warrant to the appropriate assignee expressly evidencing the right to purchase
the aggregate number of Shares purchasable hereunder; and if the assignment is
in part, the Company shall execute and deliver to the appropriate assignee a new
Warrant or Warrants of like tenor expressly evidencing the right to purchase the
portion of the aggregate number of Shares as shall be contemplated by any such
agreement, and shall concurrently execute and deliver to the Holder a new
Warrant of like tenor to this Warrant evidencing the right to purchase the
remaining portion of the Shares purchasable hereunder that have not been
transferred to the assignee.

 
28

--------------------------------------------------------------------------------

 

        3.  Fully Paid Shares. The Company covenants and agrees that the Shares
that may be issued on the exercise of this Warrant will, on issuance pursuant to
the terms of this Warrant, be fully paid and nonassessable, free from all taxes,
liens, and charges with respect to the issue thereof, and not issued in
violation of the preemptive or similar right of any other person. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will have authorized
and reserved a sufficient number of Shares of Common Stock to provide for the
exercise of the rights represented by this Warrant.
 
                4. Adjustment of Exercise Price and Number of Shares.
 
(a)           Adjustment of Exercise Price and Number of Shares. The number of
Shares purchasable on the exercise of this Warrant and the Exercise Price shall
be adjusted appropriately from time to time as follows:
 
(i) In the event the Company shall declare a dividend or make any other
distribution on any capital stock of the Company payable in Common Stock, rights
to purchase Common Stock, or securities convertible into Common Stock, or shall
subdivide its outstanding shares of Common Stock into a greater number of shares
or combine such outstanding stock into a smaller number of shares, then in each
such event, the number of Shares subject to this Warrant shall be adjusted so
that the Holder shall be entitled to purchase the kind and number of Shares of
Common Stock or other securities of the Company that it would have owned or have
been entitled to receive after the happening of any of the events described
above, had such Warrant been exercised immediately prior to the happening of
such event or any record date with respect thereto; an adjustment made pursuant
to this subsection (a) shall become effective immediately after the effective
date of such event retroactive to the record date for such event.
 
(ii) No adjustment in the number of Shares purchasable hereunder shall be
required unless such adjustment would require an increase or decrease of at
least 1% in the number of Shares purchasable on the exercise of this Warrant;
provided, however, that any adjustments that by reason of this subsection (a)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.
 
(iii) Whenever the number of Shares purchasable on the exercise of this Warrant
is adjusted, as herein provided, the Exercise Price payable on exercise shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of Shares purchasable
on the exercise of this Warrant immediately prior to such adjustment and the
denominator of which shall be the number of Shares so purchasable immediately
thereafter.
 
(iv) Whenever the number of Shares purchasable on the exercise of this Warrant
or the Exercise Price of such Shares is adjusted, as herein provided, the
Company shall cause to be promptly mailed by first class mail, postage prepaid,
to the Holder of this Warrant notice of such adjustment or adjustments and shall
deliver a resolution of the board of directors of the Company setting forth the
number of Shares purchasable on the exercise of this Warrant and the Exercise
Price of such Shares after such adjustment, setting forth a brief statement of
the facts requiring such adjustment, together with the computation by which such
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.

 
29

--------------------------------------------------------------------------------

 

 
(v) All such adjustments shall be made by the board of directors of the Company,
which shall be binding on the Holder in the absence of demonstrable error.
 
(b)            No Adjustment in Certain Cases. No adjustments shall be made in
connection with:
 
(i) the issuance of any Shares on the exercise of this Warrant;
 
(ii) the conversion of shares of Preferred Stock;
 
                (iii) the exercise or conversion of any rights, options,
warrants, or convertible securities containing the right to purchase or acquire
Common Stock;
 
                (iv) the issuance of additional Shares or other securities on
account of the anti-dilution provisions contained in or relating to this Warrant
or any other option, warrant, or right to acquire Common Stock;
 
                (v) the purchase or other acquisition by the Company of any
shares of Common Stock, evidences of its indebtedness or assets, or rights,
options, warrants, or convertible securities containing the right to subscribe
for or purchase Common Stock; or
 
               (vi) the sale or issuance by the Company of any shares of Common
Stock, evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase Common
Stock or other securities pursuant to options, warrants, or other rights to
acquire Common Stock or other securities.
 
5.           Notice of Certain Events. In the event of:
 
(a) any taking by the Company of a record of the holders of any class of
securities of the Company for the purpose of determining the holders thereof who
are entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase, or otherwise acquire any shares of stock of any class
or any other securities or property, or to receive any other rights;
 
(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all of the assets of the Company to any other person, or any
consolidation, share exchange, or merger involving the Company; or
 
(c) any voluntary or involuntary dissolution, liquidation, or winding up of the
Company,
 
the Company will mail to the Holder(s) of this Warrant, at least 20 days prior
to the earliest date specified therein, a notice specifying the date on which
any such record is to be taken for the purpose of such dividend, distribution,
or right; the amount and character of such dividend, distribution, or right; or
the date on which any such reorganization, reclassification, transfer,
consolidation, share exchange, merger, dissolution, liquidation, or winding up
of the Company will occur and the terms and conditions of such transaction or
event.
 
 6.           Limitation of Transfer. Subject to the restrictions set forth in
paragraph 7 hereof, this Warrant is transferable at the offices of the Company.
On such transfer, every Holder hereof agrees that the Company may deem and treat
the registered Holder(s) of this Warrant as the true and lawful owner(s) thereof
for all purposes, and the Company shall not be affected by any notice to the
contrary.
 
 7.           Disposition of Warrants or Shares. Each registered owner of this
Warrant, by acceptance hereof, agrees for itself and any subsequent owner(s)
that, before any disposition is made of any Warrants or Shares of Common Stock,
the owner(s) shall give written notice to the Company describing briefly the
manner of any such proposed disposition. No such disposition shall be made
unless and until:
 
(a)           the Company has received written assurances from the proposed
transferee confirming a factual basis for relying on exemptions from
registration under applicable federal and state securities laws for such
transfer or an opinion from counsel for the Holder(s) of the Warrants or Shares
stating that no registration under the Securities Act or applicable state
statute is required with respect to such disposition; or

 
30

--------------------------------------------------------------------------------

 
 
(b)           a registration statement under the Securities Act has been filed
by the Company and declared effective by the SEC covering such proposed
disposition and the disposition has been registered or qualified, or is exempt
therefrom, under the state having jurisdiction over such disposition.
 
8.  Restricted Securities: Registration of Securities. The Holder acknowledges
that this Warrant is, and that the Shares issuable on exercise hereof will be,
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act. Accordingly, this Warrant must be taken for investment and
held indefinitely. Likewise, any Shares issued on exercise of this Warrant must
be taken for investment and held indefinitely and may not be resold unless such
resale is registered under the Securities Act and/or comparable state securities
laws or unless an exemption from such registration is available. A legend to the
foregoing effect shall be placed conspicuously on the face of all certificates
for Shares issuable on exercise of this Warrant.
 
9.  Reports under Exchange Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit a Holder to sell the Shares
issuable on exercise of this Warrant, the Company shall, until such Shares may
be resold pursuant to the provisions of Rule 144 or any similar provision:
 
(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange Act
of 1934; and,
 
(c) furnish to any Holder, forthwith upon request: (i) a written statement by
the Company that it has complied with Rule 144, the Securities Act and the
Securities Exchange Act of 1934, or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-2 or Form S-3; (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company; and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration or pursuant
to such form.
 
10. Governing Law. This Warrant shall be construed under and be governed by the
laws of the state of Nevada.
 
11. Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.
 
12. Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
13. Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
14. Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the

 
31

--------------------------------------------------------------------------------

 

 
15. successors and permitted assigns of Holder. The provisions of this Warrant
are intended to be for the benefit of all Holders of this Warrant from the
Initial Exercise Date through the Termination Date, and shall be enforceable by
any such Holder or holder of Warrant Shares.
 
16. Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
17. Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
18. Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
19. Loss, Theft, Destruction, or Mutilation. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction, or
mutilation of this Warrant, the Company will execute and deliver, in lieu
thereof, a new Warrant of like tenor.
 
19.           Taxes. The Company will pay all taxes in respect of the issue of
this Warrant or the Shares issuable upon exercise thereof.
 
DATED this____________ day of_______________, 20___.


SOLO INTERNATIONAL, INC.




By: _________________________
       Michel Plante, CEO
 

 
32

--------------------------------------------------------------------------------

 



 
Notice of Exercise
 
(to be signed only upon exercise of Warrant)
 
TO:            SOLO INTERNATIONAL, INC.
 
The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase rights represented by the Warrant for, and to purchase
thereunder,____________________shares of Common Stock of Solo International,
Inc., and herewith makes payment of $____________________  therefore. Please
issue the shares of Common Stock as to which this Warrant is exercised in
accordance with the instructions set forth below and, if the Warrant is being
exercised with respect to less than all of the Shares to which it pertains,
prepare and deliver a new Warrant of like tenor for the balance of the Shares
purchasable under the attached Warrant.
 
DATED this                        day of                           ,
20          .
 
Signature:
 
Signature Guaranteed:
 
INSTRUCTIONS FOR REGISTRATION OF STOCK
 
Name:
(Please Type or Print)
 
Address:
 


 
NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.




 

 
33

--------------------------------------------------------------------------------

 
